Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant application is a Continuation of parent application 16/061,236.  The prosecution in the parent application is incorporated by reference and relevant portions are repeated here to indicate why a prior art rejection is not being made.  
In the parent application it is stated that although the relied upon prior art does not explicitly disclose controllable selection, persons having ordinary skill in the art can arrive at the feature according to the teachings, "The overlay error for the X-axis and Y-axis may then be determined in a computer implemented process using at least the detected TE polarization state for the X-axis and the Y-axis DBO targets" in lines 1-20 of page 11. Therefore, persons having ordinary skill in the art can easily arrive at the claimed invention. (Fig. 4; lines 1-20 of page 11 of the specification) teaches that the controllably selecting comprises selecting a ratio of TE and TM polarization in the illumination beam. 
The relied upon prior art teaches that the optimization comprises determining a performance characteristic for each of a plurality of polarization states (Fig. 4; lines 1-20 of page 11, determining overlay error for the X-axis and the Y-axis) and selecting a polarization state for which the performance characteristic is the best (although the relied upon prior art does not explicitly disclose the feature, persons having ordinary skill in the art can easily arrive at the feature according to the teachings, "In many applications, such as scatterometry and metrology of materials, thin films, etc., it is important to know the polarization state of the incident beam" in lines 4-11 of page 13).
The cited portions of Hammond merely describe a polarization separator to split a beam into the basic types of polarization - TE and TM polarization. There is no apparent disclosure or teaching of "selecting a ratio of TE and TM polarization" in the cited portions of Hammond. There is no mention of the word "ratio", "proportion" or any similar type of word in Hammond. 
Further, the cited portions of Hammond are silent regarding optimization of a quality of the detected radiation. The Office Action argues that "[t]he relied upon prior art teaches that the optimization comprises determining a performance characteristic for each of a plurality of polarization states (Fig. 4; lines 1-20 of page 11, determining overlay error for the X-axis and the Y-axis)." However, it is not apparent what is the alleged "performance characteristic for each of a plurality of polarization states." The Office Action refers to "determining overlay error." But the cited portions of Hammond merely describe determining overlay for a particular type of metrology target; there is no description of determining overlay error for each of a plurality of polarization states and then selecting a polarization state of the detected radiation based on the overlay error. Rather, the polarization separator appears to be a device that fixedly splits a beam into the basic types of polarization - TE and TM polarization.
The Office Action further argues that "[t]he relied upon prior art teaches... selecting a polarization state for which the performance characteristic is the best (although the relied upon prior art does not explicitly disclose the feature, persons having ordinary skill in the art can easily arrive at the feature according to the teachings, 'In many applications, such as scatterometry and metrology of materials, thin films, etc., it is important to know the polarization state of the incident beam' in lines 4-11 of page 13)." 
However, knowing the polarization state is not the same as controllably selecting a  
polarization state of the detected radiation to optimize a quality of the detected radiation. For knowing the polarization state is often merely necessary because the calculations to derive, for example, overlay require knowledge of the polarization state. Or a certain target physically requires a certain polarization state for measurement. But this is entirely different than controllably selecting a polarization state to optimize a quality of the detected radiation. For example, in either of the situations described above for knowing the polarization, the quality of the detected radiation can be good or bad. There is simply no apparent recognition in the cited portions of Hammond of the quality of detected radiation from a target, let alone that controllable selection of a polarization state can optimize a quality of the detected radiation from a target. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737